                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

WILLIAM WAYNE LAUBE, #01838241                      §
                                                    §
VS.                                                 §            CIVIL ACTION NO. 4:16cv313
                                                    §
DIRECTOR, TDCJ-CID                                  §

                                      ORDER OF DISMISSAL

        Petitioner William Wayne Laube, an inmate confined in the Texas prison system, proceeding

pro se, brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was

referred to United States Magistrate Judge Kimberly C. Priest Johnson, who issued a Report and

Recommendation (Dkt. #21) concluding that it should be denied. Laube has filed a Motion for

Reconsideration (Dkt. #23) and Notice of Appeal (Dkt. #24), which collectively are construed as

objections.

        Laube is in custody pursuant to Collin County convictions for indecency with a child by contact

and indecency with a child by exposure. On January 25, 2013, after a jury trial, he was sentenced to

twenty years of imprisonment for indecency with a child by contact and ten years of imprisonment for

indecency with a child by exposure, with the sentences running concurrently. The convictions were

affirmed. Laube v. State, No. 05-13-00242-CR, 2014 WL 2993823 (Tex. App. - Dallas June 30, 2014,

no pet.).

        In the present petition, Laube argues that he is entitled to relief based on ineffective assistance

of counsel at trial and on appeal. The Magistrate Judge carefully reviewed each claim and correctly

explained why they lack merit.

        In his objections, Laube claims there has been a fundamental miscarriage of justice, that his

conviction was fundamentally unfair, and that he was convicted in violation of the Fourteenth

                                                    1
    Amendment. He also repeats his claim that counsel was ineffective. Laube, however, has offered

    nothing other than conclusory allegations and bald assertions, which are insufficient to support a

    petition for a writ of habeas corpus. See Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000); Koch

    v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990); Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983).

    He further complains that he was not provided a copy of the state court records, but the Director

    correctly explained that he was not entitled to a copy of the records. Sixta v. Thaler, 615 F.3d 569, 573

    (5th Cir. 2010). Finally, he asks for a certificate of appealability, but he has not shown that a certificate

    of appealability is warranted in this case.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Laube to the Report, the Court is of the opinion that

    the findings and conclusions of the Magistrate Judge are correct and Laube’s objections are without

    merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge as the

.   findings and conclusions of the Court.

            Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED and

    the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not

    previously ruled on are hereby DENIED.
          SIGNED this 26th day of July, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                         2
